DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the window base" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon (CN104375386A - see machine translation attached; cited in IDS).
Regarding claim 1, Yoon drawn also to the art of a method for manufacturing a coated glass for display (Abstract), discloses preparing a carrier film (40) (polyester film) (which is a two layer film (i.e. a liner layer and base layer, with an adhesive layer in between [0063]) (Figures 4-9) and forming an assembly by attaching the carrier film to a window base (11) ([0054]; [0061-0068]; Figures 4-7). Yoon has further disclosed a silicon adhesive disposed between the base film and liner layer [0063]. Yoon has also disclosed the carrier film being a base film and a liner layer (i.e. two layer film), with the liner layer defining an area for accommodating the window (Figures 4-6) [0063].
Yoon further discloses disposing (i.e. attaching) the assembly on a jig (60) with the window facing downwards (Figures 8-9 – the surface of the window will definitely face downwards). Yoon has further disclosed a light blocking layer (80- pattern film 80 interpreted as the light blocking layer, and from the figures it can be seen that it is on one surface of the mask being a part of the mask, and is on the other side of the base film than the liner layer) (Figures 11-12). Yoon discloses the light blocking layer to be less than an area of the window base (Figures 11-13). From figure 13, it can be seen that upon irradiation only the sections 80a are hardened and the rest of the UV resin 70 is not hardened, thus this would necessarily mean that the portion in between the section 80a is not hardened (i.e. is covered by the light blocking layer), and given that this area is smaller than the window base, it would necessarily mean that the area of the light blocking layer is smaller than the window base.
Further, Yoon has also disclosed placing a mask 90 for UV exposure and then performing UV irradiation (Figures 11-12; [0072-0077]), and has disclosed the mask comprising a light blocking layer (80) on at least one surface of the mask, the light blocking layer overlapping an end portion of the window base and defining an opening disposed inside the window base in a plan view. The film 80- pattern film 80 interpreted as the light blocking layer, and from the figures it can be seen that it is on one surface of the mask being a part of the mask, and overlapping the end portion of the window base (i.e. covering an end portion of the window base) (Figures 11-12). Further, as can be seen from figures 13-15, the light blocking layer creates an opening (i.e. where window base has no other layer on top) disposed inside the window base. The opening is interpreted as the section outlined by the black line in the annotated figure, and as can be seen it overlaps with the cured resin section, thus meeting the limitation of the curing of resin overlapping the opening. Further, as can be seen from the annotated figure, this meets the limitation of removing an uncured portion of the resin overlapping the light blocking layer, since the light blocking layer (80) is formed over the window base (Figures 12-13) and the middle portion which forms part of the opening contains resin which is uncured and which is removed by ethanol. 

    PNG
    media_image1.png
    275
    593
    media_image1.png
    Greyscale

Annotated Figure 14 of Yoon

Regarding claims 3-7, the instant limitations have been disclosed by Yoon (see claim 1 rejection above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (CN104375386A - see machine translation attached) and Tarumi (U.S Patent 5631107).
Regarding claim 2, Yoon has not explicitly disclosed the base film comprising one of PET, PC, or stretched polypropylene. However, it is well known in the art for a transfer film i.e. carrier film to contain a base film which is made of one of the materials instantly claimed, as disclosed by Tarumi. 
Tarumi, drawn also to the art of making an optical member having excellent optical characteristics (Abstract), discloses an optical sheet (2) with adhesive (11) and a transfer film (37) (i.e. analogous to the assembly of window base and carrier film of the instant invention) (Figures 3-6; Claims 1, 22), which are stuck to a glass (Column 5, lines 32-35) support plate (i.e. jig) (Column 8, lines 31-39) with a roller (Figure 4). Tarumi further discloses the optical sheet being a polarizing plate (i.e. meets the limitation of a window base) (Columns 2-3, lines 61-67 & 1-3). Tarumi discloses that as the transfer film, polycarbonate, PET films can be used as the base film (Column 4, lines 56-67; Column 17, lines 42-52).
It would have been obvious to an ordinarily skilled artisan to have modified the carrier film of Yoon, with the base film being a PC or PET film, as disclosed by Tarumi, since as such substituting the polyester base film with the PC base film of Tarumi would merely require a simple substitution between known prior art elements, and the courts have held this to be obvious in the absence of unexpected results (MPEP 2143 I(B)). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kobayashi (U.S PG Pub 20110073847A1 - drawn also to a carrier film and window base/optical member).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431. The examiner can normally be reached Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712